Order filed, October 01, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00459-CV
                                 ____________

                         GABRIEL GARCIA, Appellant

                                         V.

                           DULCE GARCIA, Appellee


                    On Appeal from the 328th District Court
                           Fort Bend County, Texas
                     Trial Court Cause No. 15-DC-223562


                                     ORDER

      The reporter’s record in this case was due June 01, 2015. See Tex. R. App.
P. 35.1. On August 12, 2015, Angelia Singleton notified the court that she had not
received payment for the record on this case. On August 13, 2015, the appellant
filed proof of payment for the record. The court then extended the reporter’s record
due date until September 14, 2015. The court has not received a request to extend
time for filing the record. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.
      We order Angelia Singleton, the substitute court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM